ORDER

WHEREAS, a petition for disciplinary action was filed on March 15, 1995 in accordance with Rules 10(d) and 12(a), Rules on Lawyers Professional Responsibility; and
WHEREAS, after failed attempts at service of the notice and petition by mail and by personal service, the Director filed an affidavit for publication of the notice, indicating that publication of the notice occurred once per week for the requisite 3-week period beginning on Friday, May 19, 1995; and
WHEREAS, a supplementary petition for disciplina^ action was filed on March 21, 1995 and a second supplementary petition was filed on June 21, 1995 and again, notice and the petition were served by publication for a 3-week period commencing on July 26, 1995; and
WHEREAS, the respondent has not filed an answer to any of the petitions within the 20 days provided therefor; and
WHEREAS, the Director has filed a motion pursuant to Rule 13(b), RLPR, for summary relief requesting an order deeming the allegations of the petition(s) admitted and imposing the appropriate discipline;
IT IS HEREBY ORDERED that the court denies the Director’s motion but, pursuant to Rule 12(c)(1), RLPR, the respondent is suspended from the practice of law. A copy of this order shall be mailed to each district court judge of this state as required by Rule 12(c)(1), RLPR.
BY THE COURT:
/s/ M. Jeanne Coyne
M. Jeanne Coyne Associate Justice